Ladd, J.
The prosecuting witness is a deaf-mute twenty-four ■years old, and the defendant a youth of twenty-one summers. According to her story, she had met Burns some five years prior to her alleged seduction, and in June, 1896. In December of that .year he was twice in the restaurant where she was working, and ■on on© of these occasions she claims he asked her if he could .go with her to her room, and said that if she would let him have what he wanted he would marry her; that she consented, and they had sexual intercourse. Prior to that time he had never waited on her, nor was evidence offered tending to corroborate her account of what occurred. True, a couple of witnesses testified to seeing him in the restaurant talking with her, but proof of opportunity alone is not enough. But she testified that he came .•again February 12, 1897, when he wrote on a paper, in substance, that if she would take him to her room he would marry her, and that they again went toi the room and had intercourse. Another witness testified to hearing some one in the room whom she did not know, and this piece of paper was there found by her the next day. It certainly tended to corrobrate prosecutrix’s testimony ■of the occurrences of February 12, 1897. But nothing on this paper referred to the happening in December. It is argued that, if such a promise was required to induce her to submit in February, it follows, a fortiori, that it must have been previously ■exacted. As well say that, because of its omission before, it was required in February. It furnishes no independent evidence of what was done in December, when she claims to have been ¡seduced, and her testimony is wholly without corroboration. For •this reason the judgment is reversed, and the cause remanded.— .Reversed.
Granger, C. J., not sitting.